DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 08/24/2022 has been considered and entered.  The amendment changes the kinematic viscosity of the composition to Kv100 of 7 to 10 cSt which Devlin et al. (US 2005/0090410) does not teach.  Therefore, the previous rejections over Devlin are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 6, 7, 9, 10, 14 – 16, 18, 37, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Atherton et al. (US 5,925,600) 
In regards to claim 1, Atherton teaches lubricant composition as engine oil having a base oil, an antiwear additive combination including a) an oil soluble organomolybdenum compound, b) phosphorus compound, d) aminic antioxidant, e) phenolic antioxidant and optionally zinc dialkyldithiophosphate (abstract).  The phosphorus compound can include III) a phosphorothiolothionate (dithiophosphate) such as Vanlube 727 or ECA 6330 and IV) a phosphorothionate (a monothiophosphate) such as IRGALUBE TPPT and their mixtures (column 3 lines 17 – column 4 lines 3).  The lubricant composition is an engine oil having base oil such as synthetic oils including polyalphaolefins having which can also be used in an additive concentrate as a carrier fluid at 10 to 90% and as base oil in the fully formulated lubricant, and wherein the base oil has kinematic viscosity at 100ºC (Kv100) of from 3 to 20 cSt (column 7 lines 19 – 60).
The molybdenum compound provides molybdenum to the composition at amounts of from 0.001 to 0.5% and the molybdenum dithiocarbamate can be present in amounts of from 0.01 to 3% or preferably from 0.05 to 2% in the composition (column 4 lines 27 – 64).  The phosphorus compounds are present at from 0.01 to 3 wt. % and provides phosphorus in amounts of from 0.001 to 0.3 wt. % and the zinc thiophosphate is present at from 0.01 to 3% in the composition (column 5 lines 1 – 21). The amount of the antioxidant is hydrocarbyl amine (column 5 lines 30 – 64).  The amount of the aminic and phenolic antioxidants in the composition not limited but can be preferably from 0.1 to 5%, while the aminic antioxidant alone can be present at from 0.05 to 4.8% (column 7 lines 5 – 18).  
The composition may optionally comprise other additives which are known in the art such as including viscosity index improvers (column 7 lines 48 – 55).  In the absence of such optional additional additives such as viscosity index improvers the base oil which is present as balance and in a major amount overlaps the claimed range and will provide a composition having Kv100 overlapping the claimed range.  
In Example 1A, the phosphorus compound is ECA which is present at 0.8% by weight, of the composition.
In regards to claim 2, Atherton teaches the composition comprising polyalphaolefin (PAO) base oil as previously stated.  PAO’s are known to have the chain lengths recited in the claim and would have been obvious to persons of ordinary skill in the art.  For instance, Deckman et al. (US 2003/0195128) which similarly teaches engine oils recites PAO base oils are prepared from C2 to C32 or from about C8 to C16 [0024]. Thus, at least in view of Deckman, the use of PAO’s having the chain lengths of the claims are obvious.
In regards to claim 4, Atherton teaches the composition wherein the molybdenum compound is molybdenum dithiocarbamate (MOLYAN 822) which is an organomolybdenum dithiocarbamate of the claim (Example 1A).
In regards to claims 6, 10, Atherton teaches the composition having the claimed phosphorus compounds.
In regards to claim 7, Atherton teach the composition comprising primary hydrocarbyl amine (column 5 lines 30 – 63).
In regards to claim 9, Atherton teaches the composition having the hydrocarbyl amine and the phosphorus compound that are present in amounts overlapping the claimed range.
In regards to claim 14, Atherton teaches the composition having the molybdenum compound which is a friction modifier present in amounts overlapping the claimed range.
In regards to claims 15, 16, Atherton teaches the composition having the claimed additives in amounts overlapping the claimed ranges.
In regards 18, Atherton teaches the composition having other additives such as one or more of a detergent, dispersant (i.e., solubilizing agent), corrosion inhibitor, antifoaming agent, pour point depressant, viscosity index improver (column 7 lines 48 – 63).  Since the additives are optional they would be present in minor amounts of the claims which are conventional in the art.  For instance, Deckman et al. (US 2003/0195128) which similarly teaches engine oils recites similar additives such as oligomeric viscosity index improver additive at from 0.01 to 30%, detergents in amounts of from 0.01 to 6%, dispersant at from 0.1 to 20%, pour pint depressant such as polymethacrylates which are known polymeric viscosity index improvers at amounts of from about 0.01 to 1.5%, corrosion inhibitors at from about 0.01 to 5%, antifoam agents at amounts of less than 1% or less than 0.1% [abstract, 0093 and Table 1].  Thus, at least in view of Deckman, the claimed additives and amounts would have been obvious to persons of ordinary skill in the art.
In regards to claim 37, Atherton teaches the composition having the claimed ingredients as previously discussed.
In regards to claim 47, Atherton teaches the composition having the claimed ingredients which would be expected to provide similar properties such as friction coefficient.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771